191 F.2d 491
WOODSON et al.v.WOODSON.
No. 10779.
United States Court of Appeals District of Columbia Circuit.
Argued May 14, 1951.
Decided July 5, 1951.

J. Franklyn Bourne, Washington, D. C., with whom Curtis P. Mitchell, B. Dabney Fox and Frank D. Reeves, Washington, D. C., were on the brief, for appellants.
Joseph H. Batt, Washington, D. C., entered an appearance for appellee.
Before CLARK, PROCTOR, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment by the District Court for absolute divorce. The question here is whether the evidence is sufficient to support the findings and judgment. We conclude that it is. Fed.Rules Civ.Proc. rule 52(a), 28 U.S.C.A.


2
Affirmed.